UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A-1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 14, 2013 (November 20, 2012) HDS INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-53949 (Commission File No.) 10 Dorrance Street Suite 700 Providence, RI02903 (Address of principal executive offices and Zip Code) (401) 400-0028 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) REASON FOR AMENDMENT The sole purpose of this 8-K amendment is solely to attached the settlement agreements referenced herein as exhibits hereto. ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On November 26, 2012, we entered into a settlement agreement and general release (the “Restructuring Agreement”) with holders of convertible drawdown promissory notes (the "Notes") issued on June 29, 2012.Under the terms of the Notes, $60,000 was lent to us on June 29, 2012 with $90,000 to be lent to us on or before August 3, 2012.The note holders failed to make the second loan of $90,000 to us and were in default under the Notes.Under the Restructuring Agreement, we have resolved and settled any and all disputes and claims arising from the Notes; the Notes and any interest accrued there under was cancelled, set aside, and held for naught; and the amount due the note holders was converted to 17,142,858 restricted shares of our common stock. ITEM 1.02TERMINATION OF A MATERIAL DEFINITIVE AGREEMENT. The convertible drawdown promissory notes issued on or about June 29, 2012 and referred to in Items 1.01 and 2.03 of our Form 8-K filed with the SEC on July 3, 2012 were terminated on November 26, 2012. ITEM 3.02UNREGISTERED SALE OF EQUITY SECURITIES. On November 20, 2012 we sold 10,000,000 restricted shares of our common stock to three individuals and received $35,000.00 therefore.The sales were made pursuant to the exemption from registration contained in Reg. 506 of the Securities Act of 1933, as amended. ITEM 9.01EXHIBITS. Exhibit Document Description Restructuring Agreement with Dennis Holden. Restructuring Agreement with Stephen Walker. Restructuring Agreement with Lance Warren. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 14th day of February, 2013. HDS INTERNATIONAL CORP. BY: TASSOS RECACHINAS Tassos Recachinas President -2-
